J-S14016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF M.J.                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: C.J., MOTHER                        No. 1372 MDA 2015




                Appeal from the Order Entered July 13, 2015
           in the Court of Common Pleas of Cumberland County
           Orphans’ Court Division, at No(s): 59 Adoptions 2014


IN RE: ADOPTION OF E.S.                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: C.J., MOTHER                        No. 1374 MDA 1015




                Appeal from the Order Entered July 13, 2015
           in the Court of Common Pleas of Cumberland County
           Orphans’ Court Division, at No(s): 68-Adoptions-2014

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                             FILED MAY 13, 2016




* Former Justice specially assigned to the Superior Court.
J-S14016-16


      C.J. (“Mother”) appeals from the orders entered on July 10, 2015, in

the Court of Common Pleas of Cumberland County, which involuntarily

terminated her parental rights to her minor daughter, M.J., born in July

2006, and to her minor son, E.S., born in November 2010, (“Children”). We

affirm.

      The trial court summarized the relevant facts and procedural history as

follows. Mother is the biological mother of both M.J. and E.S. M.J.’s biological

father, S.J., was incarcerated and unreachable in Texas at the time of the

May 6, 2015 hearing. E.S.’s biological father, L.S., has helped to support

Mother, financially and otherwise, and has helped in raising M.J., E.S. and

Mother’s other children.

      Cumberland County Children and Youth Services (“CYS”) became

involved with the family due to their experiencing financial difficulties

resulting in homelessness. Because of parents’ homelessness, the trial court

found Children dependent and placed them into foster care with B.J.A. and

B.A. on September 24, 2012. At the foster home, Children reside with four

other children. Testimony showed that M.J. and E.S. get along with the

foster parents’ other children. Testimony also showed that M.J. and E.S.

have been provided with structure and stability in their foster home, and

that M.J. is doing well in school while E.S. has been adjusting to a head start

program. B.A., the foster father, testified as to foster parents’ intent to

adopt Children if given the opportunity.


                                     -   2 -
J-S14016-16


     A permanency plan was set up for Mother to work toward the goal of

reunification with Children. The primary goal for Mother was to obtain and

maintain stable housing and to be financially secure. CYS also included other

goals such as cooperate with CYS, follow rules of home and community,

meet medical and dental needs, and improve parenting skills.

     Mother’s goal of cooperation with CYS has been a problem from the

beginning until the time of the May 6, 2015 hearing. Testimony was

presented that it is very difficult for CYS to get in touch with Mother since

her phone number changes frequently and, even when CYS has the proper

phone number, Mother does not always have minutes on her phone. When

CYS has attempted to reach Mother by other means, Mother has been

unreachable and uncooperative. CYS employees have sent letters to Mother

requesting her to call CYS, but Mother has not done so. When CYS visited

Mother at the residence, Mother did not answer the door, even though the

employees heard voices or the television on inside the home. Mother has

refused to participate in a bonding evaluation between themselves and

Children.

     At the time of the termination hearing, Mother had met her goal of

obtaining and maintaining stable housing. Mother maintained the same

residence for 15 months. Testimony was provided at the hearing showing

that Mother is currently up-to-date on her rent payments. Mother has not




                                   -   3 -
J-S14016-16


always maintained suitable housing and, at times, has been unable to pay

the rent.

         Mother has failed to meet her goal of following the rules of home and

community. Since January 2015, Mother has been incarcerated three times,

including at the time of the May 6, 2015 hearing. Mother has been

incarcerated for the failure to pay child support and failure to pay criminal

fines.

         Mother has also not met the goal of meeting medical and dental needs

of Children. Mother has only attended one dental appointment for E.S. since

Children’s placement with the foster parents in September 2012. Mother has

taken the position that it was the foster parents’ responsibility to attend the

appointments. In addition, Mother has failed to adequately meet her own

mental needs. Mother’s therapist testified that Mother was discharged from

her practice because of her unavailability. Mother admitted that she stopped

her therapy, but stated that she did so because of her decision that it was

unnecessary. Mother has continued to take her prescribed medicines and

has continued to attend her medication management appointments.

         Mother was also to improve her parenting skills. While Mother has

made some progress toward this goal in the past, the court found that she

has not met the goal, and has regressed. Testimony was provided to show

that parenting SKILLS through the provider ABC was offered to Mother, and

that she was making some progress at SKILLS in the fall of 2014, having


                                     -   4 -
J-S14016-16


missed only one out of the twenty-nine total appointments. However, since

January 2015, Mother has missed seven out of thirteen sessions, resulting in

her dismissal from the program in April 2015. Mother also refused to

participate in a bonding evaluation, despite attempts by CYS to explain the

process and how it might be helpful to Mother’s case.

      Mother’s final goal was to obtain financial stability, as Mother has not

consistently been able to be financially secure. Mother has been able to pay

her bills for a brief period, but then is incarcerated because of her failure to

pay criminal fines. Mother presently does not work; CYS reported that

Mother has had only two brief part-time jobs. Mother relies completely on

L.S. to work long hours in order to support Mother and their family.

However, Mother and L.S. both have significant court-ordered financial

obligations, which they rely on L.S. to pay. As Mother is not married to L.S.,

he is under no obligation to continue supporting any child other than E.S.

The goal has not been met.

      On August 12, 2014, CYS filed a Petition for Involuntary Termination of

Mother’s Parental Rights to Children. The trial court held hearings on

September 3, 2014, January 14, 2015, and May 6, 2015. By orders entered

on July 13, 2015, the trial court involuntarily terminated Mother’s parental

rights to the Children pursuant to section 2511(a)(2), (5), (8), and (b).

      Mother timely filed her notices of appeal. This Court sua sponte

consolidated the cases at docket numbers 1372 MDA 2015 and 1374 MDA


                                     -   5 -
J-S14016-16


2015 on September 17, 2015, and listed consecutively with L.S.’s appeal at

Docket No. 1373 MDA 2015.

      Mother raises three issues on appeal:

      1.     Did the [t]rial [c]ourt err in determining that Cumberland
      County Children and Youth Services presented evidence so clear,
      direct, and convincing as to enable the fact finder to come to a
      clear conviction without hesitancy of the truth of the precise
      facts in issue?

      2.    Did the [t]rial [c]ourt err in determining the best interest
      of the [C]hildren would be served by terminating the parental
      rights of the biological mother?

      3.    Did the [t]rial [c]ourt err as a matter of law and abuse its
      discretion in determining the best interest of the [C]hildren
      would be served by terminating the parental rights of Mother,
      when the evidence indicated that the original reasons for
      placement of the child would no longer exist or had been
      substantially eliminated?

Mother’s Brief at 4.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.



                                    -   6 -
J-S14016-16


            [T]here are clear reasons for applying an abuse of
      discretion standard of review in these cases. We observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (citations

omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Clear and convincing evidence is testimony that is so “clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      We may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, the trial

court terminated Mother’s parental rights under, among other subsections,

subsections (a)(2) and (b), of § 2511 which provides as follows:



                                    -   7 -
J-S14016-16


      (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                        ...

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                        ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

     To satisfy the requirements of subsection (a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003).



                                    -    8 -
J-S14016-16


      With respect to subsection (b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008). Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      With the above standard of review in mind, we have thoroughly

reviewed the record, briefs, and the applicable law, and determined that the

evidence   presented   is   sufficient       to   support    the   trial   court’s    orders

terminating Mother’s parental rights              to   the   Children      pursuant    to   §

2511(a)(2) and (b).

      Our reading of the trial court’s opinion reveals that the trial court

carefully and methodically reviewed the evidence and ably addressed

Mother’s issues presented on appeal. Thus, we affirm the trial court’s orders

based on the concise, thoughtful, and well-written opinion of the Honorable

Christylee L. Peck.




                                         -    9 -
J-S14016-16


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/13/2016




                          -   10 -
                                                                                       Circulated 05/05/2016 03:10 PM




IN THE ADOPTION OF                          : INTI!E COURT OF CO:rvllv10N PLEAS OF
M.J.                                          CUMBERLAND COUNTY, PENNSYLVANIA
DOB: 7/11/2006                              : ORPHANS COURT DIVISION

                                            : No. 59 ADOPTIONS 2014

IN THE ADOPTION OF                          : IN THE COURT OF CO:rvllv10N PLEAS OF
E.S.                                        : CUMBERLAND COUNTY, PENNSYLVANIA
DOB: 11/1/2010                              : ORPHANS COURT DIVISION

                                            : No. 68 ADOPTIONS 2014


                          INRE: OPINION PURSUANTTOPA.RA.P.                 1925
                              /
Peck, J., Septembe.l;;)J, 2015.-
           Appellant ~            J        (hereinafter "Mother") is the biological mother of M.J.
(d.o.b. 7/11/06) and E.S. (d.o.b. 11/1/10) (collectively, the "Children").               On August 14,
2014, Cumberland County Children and Youth Services (hereinafter "CYS") filed a
Petition for Involuntary Termination of Parental Rights of           CIIII J   J   J      Under Section
2512 of the Adoption Act (hereinafter the "Petitions for Involuntary Termination" or the
"Petitions") in each of the above-docketed cases to terminate Mother's parental rights as
to both Children. CYS listed 23 Pa.C.S. § 25 ll(a)(2),              (a)(S), (a)(~), and (b) as the
statutory grounds for termination. Joseph Hitchings, Esquire was appointed to represent
Mother,1 and a hearing was held on this matter on May 6, 2015. The matter was taken
under advisement.'          and on July 10, 2015, this Court granted the Petitions for Involuntary
Termination in each of the above-captioned matters, thus terminating Mother's parental
rights as to both Children. On August 10, 2015, Mother filed a Notice of Appeal and
identical Statements of Errors Complained of on Appeal in each case, alleging the
following errors:


           1. The Honorable Court erred as a matter of law and abused its discretion in
               changing the goal for this child to adoption and terminating Appellant's

1
    Order of the Court, August 15, 2014.
2
    Order of the Court, May 6, 2015.

                                                      1
              parental rights in that Appellant is able to provide the children with essential
              parental care, control, and subsistence.
          2. The Honorable Court erred as a matter of law and abused its discretion in
              terminating Appellant's parental rights when the conditions which led to the
              removal 'or placement of the child no longer existed or were substantially
              eliminated.
          3. The Honorable Court erred as a matter of law in determining the best interest
              of the child would be served by terminating Appellant's parental rights.
          Pursuant to Pa.R.A.P. 1925(a), this Opinion is written in support of this Court's
 decision to terminate Mother's parental rights.
                               FACTUAL AND PROCEDURAL IDSTORY

          C I Ji        J     $ is the biological mother of M.J. and E.S..3 Mother currently resides
· with L-Sllllll(hereinafter             "Short"), E.S.'s biological father." M.J.'s biological father,
 S-J               t,       was incarcerated and unreachable in Texas at the time of the May 6
 hearing.! Despite not being M.J.'s father, S-has               helped to support Mother, financially
 and otherwise, in raising M.J.,6 in addition to helping to raise E.S. and Mother's other
 children.7 CYS first became involved with the Children's well .. being due to the
 homelessness of Mother and E.S .. 8 After CYS became more involved with the Children,
 it became apparent that homelessness wasn't the only concern, rather CYS was
 concerned about improper parental care and control. 9 As a result, the Children were first
 placed in the foster care of B•J1             and B-A          1 $ (hereinafter the ''A 1 J s" or the
 "A · I I family") on September 24, 2012.10



 5
   Notes of Testimony May 6, 2015 (hereinafter "N.T.") at 60.
 4
   N.T. at 60.
 5
   N.T. at 19-20.
 6
   N.T. at 70.
 7
   N,T, at 70.
 8
   N.T. at so.
 9
   N.T. at 53,
 10
    N.T. at 25, 39.

                                                          2
        At the PS           ts, the Children reside with four other children.'! M.J.'s own
testhnony was that she and E.S. get along with the A? I J's other children.12 Testimony
was given that M.J. and E.S. have been provided with structure and stability in the
~          home, 13 and that MJ. is doing well in school while E.S. has slowly been
adjusting to the school environment in a head start program.14 By all accounts, the
A j        family loves the Children, and Mr. A                 I   J   testified as to their intent to adopt the
Children if given the opportunity.15
        After the initial placement of the Children, CYS filed a Permanency Plan for
Mother, which included the following goals: (1) Cooperate with CYS; (2) Obtain and
Maintain Stable Housing; (3) Follow the Rules of the Home and Community; (4) Meet
-Medical and Dental Needs; (5) Improve Parenting Skills; and (6) Financial Stability.16
The Court heard the following testimony regarding Mother's progress towards meeting
each of. these goals.
               .
                      ·
        In regards to Mother's first goal, cooperation with CYS, this Court heard
testimony that Mother's cooperation has been a problem from the beginning until the
time of the hearing.17 Specifically, testimony was given that it is very difficult for CYS to
get in touch with Mother, since her phone number changes frequently and, even when
CYS has the proper phone number, Mother does not always have minutes on her phone.18
Furthermore, when CYS has attempted to reach Mother by other means, she has been
similarly unreachable & uncooperative. Testimony was given that CYS employees have
sent letters to Mother requesting her to call CYS, but she has not done so.19 When CYS
visited Mother at the residence, Mother did not answer the door, even though the



11
   N.T. at 55.
12       .
   N.T. at 10.
13
   N.T. at 25, 41.
14
   N.T. at 41-42.
15
   N.T. at 57.
16
   N.T. at 36, 37, 39, 40; see also CYS's Petition for Involuntary Termination, Section G.
17
   N.T. at 36.
18
   N.T. at 36.
19
   N.T. at 36.

                                                           3
employees heard voices or the television on. inside the home.20 Mother and ~           have
refused to participate in a "bonding evaluation" of the relationship between themselves
and the Children, despite the fact that it was recommended by the Guardian ad litem and
this Court granted a continuance of the involuntary termination hearing scheduled for
January 14, 2015 in order for such an evaluation to be conducted.21
         At the time of the termination hearing, Mother had met her goal of obtaining and
maintaining stable housing.22 Mother and I         M   s•    have maintained the same
residence for 15 months,23 and testimony was given that Mother and    Sim are up-to-date
on their rent payments and have been paying the same on time.24 However, Mother has
not always maintained suitable housing and has at times been unable to pay the rent.
         Mother has failed to meet her goal of following the rules of the home and
community. Since January of 2015, Mother has been incarcerated three times,25 including
at the time of the May 6, 2015 hearing.26 Mother noted, however, that she has not been
incarcerated on new charges, but instead has been incarcerated for the failure to pay child
support and failure to pay criminal fines.27
         Likewise, Mother has not met the goal of meeting medical and dental needs.
Mother has attended only a single appointment, a dental appointment for E.S., since the
Children's placement with the Amsleys in September of 2012.28 Instead of attending
appointments, Mother has taken the position that this is now the Amsley's
responsibility.29 Additionally, Mother has failed to adequately meet her own mental
health needs. Mother's therapist testified that Mother was discharged from the practice
because of her unavallabillty." Mother admitted to stopping therapy, and stated that she

20
   N.T. at 36.
21
   N.T. at 28.
22
   N.T. at 37.
23
   N.T. at 65.
24
   N.T. at 37.
zs N.T. at 37.
26
   N.T. at 37.
27
   N.T. at 37·38, 60.
28
   N.T. at 39.
29
   N.T. at 39.
30
   N.T. at 21.

                                               4
,_
         did so based on her own decision that she was fine without it.31 Mother has, however,
         continued to take her prescribed medicines, and has, for the most part, continued to attend
         her medication management appointments.32 Mother's instability in life appears to be
         caused, at least in part, due to her mental health issues. This Court is concerned that
         Mother does not follow through with necessary steps to secure her mental health.
                   ~e next goal which the Service Plan established for Mother was to improve
         parenting skills. While Mother has made some progress toward this goal in the past, she
         has not met this goal, and has regressed in this respect. Testimony was given that
         parenting SKILLS through the provider ABC was offered to Mother, and that she had
         been making some progress at SKILLS in the fall of 2014, having only missed one out of
         the twenty-nine total appointments.33 However, since January of 2015, Mother has
         missed seven out of thirteen sessions (one due to snow, and six no-shows), resulting in
         her dismissal from the program in April of 2015. 34 Furthermore, Mother has been
         attending STEPS visitation with the Children regularly, although she has brought another
         one of her children, I     [ , to the sessions, despite the fact that I[ I I and E.S. do not get
         along.35 Mother was specifically asked not to bring             to the sessions, but she did so
         anyway, which once resulted in a cancelled session.36 Finally, as discussed above, Mother
         has refused to participate in a bonding evaluation, despite several attempts by CYS to
         explain the process and how it might be helpful to her case.37
                   The final goal which was set for Mother was to obtain financial stability. Mother
         has not consistently been able to be financially secure. She has at times been able to pay
         her bills for a brief period of time, but then finds herself jailed as a result of failure to pay
         criminal fines. Mother presently does not work, and CYS reported that Mother has had



         31
            N.T. at 61.
         32
     ·      N.T. at 62.
         33
            N.T. at 31.
         34
            N.T. at 27.
         35
            N. T. at 27.
         36
            N.T. at 27.
         37
            N.T. at 29, 48.

                                                         5
1"




          only two very brief part-time jobs in the time that she has been in touch with CYS.38
          Mother presently relies completely on          819 to work long hours in order to support
          Mother and their family.39 This arrangement has allowed Mother to maintain some
          degree of financial stability over the past year,40 however, Mother and S,iiii both have
          significant court-ordered financial obligations, which they also rely on &1111 to pay.41
          The repeated failure to meet these court-ordered financial obligations has resulted in
          Mother's incarceration three times since January of 2015.42 As Mother is not married to
          sa,43           he is under no obligation to continue supporting any child other than his own
          should he and Mother separate. Therefore, although Mother has achieved some modicum
          of financial stability, this goal has not been met.
     ""                 As a result of Mother's failure to meet the goals outlined in the Permanency Plan,
          as well as the A             e family presenting itself as an adoptive resource, CYS filed the
          Petitions for Involuntary Termination. This Court granted the Petitions for Involuntary
          Termination, thus terminating Mother's parental rights as to both Children as of July 10,
          2015. This appeal followed.


                                                      DISCUSSION
                        Under Pennsylvania's jurisprudence, a trial court must conduct a two-pronged
          analysis under 23 Pa.C.S. § 2511 when deciding whether to involuntarily terminate the
          parental rights of a natural parent. See In re I.G.,939 A.2d 950, 952 (Pa. Super. 2007). _
          First, a court must determine whether appropriate grounds for involuntary termination of
          parental rights exist under § 251 l(a). Id. If grounds exist under section (a), then the court
          must determine whether the termination of parental rights is in the best interest of the
          children under § 251 l(b). Id. Under section (a), the focus is on the parent's conduct,
          while under section (b), the focus is on the needs of the child. Id. at 956. It is well

          38
               N.T.   at 32.
          39
               N.T.   at 40, 69-70.
          40
               N.T.   at 65.
          41
               N.T.   at 69.
          42
               N.T.   at 37.
          43
               N.T.   at 50-51.

                                                             6
"   established that a party seeking termination of parental rights bears the burden of
    establishing, by clear and convincing evidence, that grounds for involuntary termination
    exist. Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).
             In the present case, the Petitions for Involuntary Termination filed by CYS sought
    to terminate Mother's parental rights under several provisions of Section 251 l(a) of the
    Adoption Act. The particular subsections of the Act relied upon by CYS provide as
    follows:
             (a) General Rule - The rights of a parent in regard to a child may be terminated
                 after a petition filed on any of the following grounds:

                (2) The repeated and continued incapacity, abuse, neglect or refusal of the
                parent has caused the child to be without essential· parental care, control or
                subsistence necessary for his physical or mental well-being and the conditions
                and causes of the incapacity, abuse, neglect or refusal cannot or     will
                                                                                       not be
                remedied by the parent.

                 ( 5) The child has been removed from. the care of the parent by the court or
               · under a voluntary agreement with an agency for a period of at least six months,
                 the conditions which led to the removal or placement of the child continue to
                 exist, the parent cannot or will not remedy those conditions within a reasonable
                 period of time, the services or assistance reasonably available to the parent are
                 not likely to remedy the conditions which led to the removal or placement of
                 the child within a reasonable period of time and termination of the parental
                 rights would best serve the needs and welfare of the child.

                (8) The child has been removed from the care of the parent by the court or
                under a voluntary agreement with an agency, 12 months or more have elapsed
                from the date of removal or placement, the conditions which led to the removal
                or placement of the child continue to exist and termination of parental rights
                would best serve the needs and welfare of the child.


    23 Pa.C.S. § 251l(a)(2),(5), and (8). Although CYS listed multiple subsections           as its
    grounds for involuntary termination, it only needed to prove that grounds for termination
    existed under any one of the subsections. In re: L.S.G., 767 A.2d 587, 590-91 (Pa. Super.
    2001).




                                                   7
       As set forth. more fully below, This Court found clear and convincing evidence to
support involuntary termination under each of the above-listed sections. The Court also
found that termination of Mother's rights was in the best interest of the children under§
251 l(b).
       Involuntary Termination    under 23 Pa. C.S. §2511(a)(2)
       Under § 25 l l(a)(2), This Court found clear and convincing evidence that the·
repeated incapacity, neglect, and refusal of Mother has caused the Children to be without
.essential parental care, and that the conditions causing the same cannot or will not· be
remedied by Mother. As the Superior Court has noted,
             The grounds for termination of parental rights under· Section 25 l l(a)(2),
             due to parental incapacity that cannot be remedied, are not limited to
             affirmative misconduct; those grounds may also include acts of refusal as
             well as incapacity to perform parental duties. Nevertheless, parents are
             required to make diligent efforts toward the reasonably prompt assumption
             offall parental responsibilities. A parent's vow to cooperate, after a long
             period of uncooperativeness regarding the necessity or availability of
             resources, may properly be rejected as untimely or disingenuous.

In re of K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008)(emphasis added). Additionally,


             There is no simple or easy definition of parental duties. Parental duty is best
             understood in relation to the needs of a child. A child needs love,
             protection, guidance, and support. These needs, physical and emotional,
             cannot be met by a merely passive interest in the development of the child.
             Thus, this court has held that the parental obligation is a positive duty
             which requires affirmative performance.

             A parent must utilize all available resources to preserve the parental
             relationship, and must exercise reasonable firmness in resisting obstacles
             placed in the path of maintaining the parent-child relationship. Parental
             rights are not preserved by waiting for a more suitable or convenient time
             to perform one's parental responsibilities while others provide the child
             with his or her physical and emotional needs.

In re B., NM, 856 A.2d 847 (Pa. Super. 2004)(intemal citations omitted)(emphasis
added).


                                             8
.·,
                 In the present case, this Court found that Mother has not made a diligent effort to
      assume full parental responsibilities. Mother has failed to utilize all of the resources
      provided to help make her a better parent and to help support a parent-child relationship.
      Furthermore, this Court did not find that Mother is capable of remedying the incapacity,
      neglect and refusal in order t? provide care for the Children in the immediate future.
                . At the time that the Children were originally adjudicated as dependent, Mother
      received a Permanency Plan, which contained many goals designed to make Mother a
      better parent and to reunite her with the Children. Undoubtedly, meeting the goals
      outlined in the Permanency Plan would require significant life changes on Mother's
      behalf, but life changes were necessary for Mother in order for her to be an effective
      parent. Over two and a half years have now passed since the Children were first placed in
      the foster care of the A        Ii ;, and Mother has met only one of her six goals. Her
      progress toward meeting the other five goals has been minimal. While Mother tries to do
      better at times, she is inconsistent in her efforts and fails to use CYS's help.
                  When Mother had the opportunity to better herself as a parent by attending the
      recommended mental health counseling, she unilaterally decided that therapy was no
      longer necessary. Mother stopped attending counseling sessions and became unreachable
      by her therapist, eventually resulting in her dismissal from the practice." Likewise, when
      CYS. offered Mother SKILLS sessions to help her become a better parent, she repeatedly
      did not show up for scheduled sessions and was dismissed from the program in April of
      2015. CYS employees who have worked on this matter similarly report that Mother is
      frequently unreachable and sometimes uncooperative. Mother has refused to take an
      active role in meeting the medical and dental needs of the Children during the two and a
      half years that they have been in foster care, instead taking the position that such
      concerns are no longer her responsibility since the Children are in foster care. When
      Mother had the opportunity to cooperate with the Guardian ad !item's recommendation
      for a bonding evaluation between herself and the Children, she refused to participate,


      44
           N.T. at 21.

                                                      9
)

    despite having the purpose of the evaluation explained to her, as well as the fact that the
    evaluation could be beneficial to her interests.
           Mother's actions demonstrate that she unfortunately is incapable, on a consistent
    basis, to be proactive in remedying the incapacity, neglect and refusal which led to the
    placement of the Children in foster care. Mother has not taken the "necessary steps to
    support a parent-child relationship" on an on-going basis. In re E.A.P., 944 A.2d 79, 83
    (Pa. Super. 2008). After giving Mother a significant amount of time to meet these goals
    and better herself as a person and parent, and Mother having repeatedly put up obstacles
    to CYS's aid, and Mother having failed to make consistent progress in her niental health,
    finances, and other goals, this Court found that grounds for involuntary termination of
    Mother's parental rights existed under Section 2511 ( a)(2).
                    Involuntary Termination under 23 Pa. C.S. §2511(a)(5)
           Alternatively, under § 251 l(a).(5), this Court found clear and convincing evidence
    supporting involuntary termination. The Pennsylvania Superior Court has established the
    following standards for terminating parental rights under subsection (a)(5):
                  In order for terminationpursuant to Section 251l(a)(5) to be proper, the
                  following must be demonstrated: (1) the child has been removed from
                  parental care for at least six months; (2) the conditions which led to the
                  child's removal or placement continue to exist; (3) the parents cannot or
                  will not remedy the conditions which led to removal or placement within a
                  reasonable period of time; (4) the services reasonably available to the
                  parents are unlikely to remedy the conditions which led to removal or
                  placement within a reasonable period of time; and (5) termination of
                  parental rights would best serve the needs and welfare of the child.

    In re A.S., 11 A.3d 473, 482 (Pa. Super. 2010)(internal citations omitted).
           In the present case, the Children were taken out of the custody of Mother and
    placed in foster care on September 24, 2012, due to concerns about homelessness and
    improper parental care and control. Thus, the children have been out of Mother's custody
    much longer than the six months required by Section 2511 ( a)(5).
           For the same reasons        discussed   above,   including Mother's     unavailability,
    Mother's repeated incarceration for failure to pay court-ordered financial obligations,

                                                   10
J
..   Mother's dismissal from therapy, Mother's dismissal from SKILLS, and Mother's refusal
     to take an active role in the Children's medical and dental health, this Court found that
     the concerns regarding Mother's ability to provide essential parental care and control
     continue to be at issue in the present. Additionally, this Court found that Mother is not
     able to remedy those concerns within a reasonable time. Mother has had two and a half
     years to change her lifestyle and make progress toward the goals in her Permanency Plan,
     but has not done so.
            Further, the services offered to Mother by CYS are unlikely to remedy the
     concerns regarding Mother's ability to provide parental care and control. CYS has
     offered a wide variety of helpful services, .but it is incumbent upon Mother to take
     advantage of those services. Mother has been unavailable and uncooperative when CYS
     has attempted to reach Mother at her home. Mother was discharged from SKILLS for her
     · repeated failure to show up to scheduled sessions. Mother was unwilling to undergo a
     bonding evaluation. Therefore, this Court does not. believe that the services offered by
     · CYS will remedy the conditions which led to the Children's removal within a reasonable
     period of time.
            Finally, this Court believes that terminating Mother's parental rights would best
     serve the needs and welfare of the Children. The Children are in need of a loving and
     stable environment in which to grow. The Ai       ¢shave provided such an environment,
     while Mother has not proven that she can provide the same. Therefore, this Court found
     that sufficient grounds existed to terminate Mother's parental rights under§ 25 ll(a)(S).
                        Involuntary Termination under 23 Pa. C.S. §2511(a)(8)
            Under 23 Pa. C.S. § 2511 (a)(8), This Court found by clear and convincing
     evidence that the Children have been removed from Mother's custody for longer than
     twelve months, that the conditions which led to their removal still exist, and that
     termination will best serve the needs and welfare of the children. As the Superior Court
     has noted,
                   Once the 12-month period has been established, the court must next
                   determine whether the conditions that led to the child's removal continue to

                                                  11
                      exist, despite the reasonable good faith efforts of OHS supplied over a
                      realistic time period. Termination under Section 2511 (a)(8) does not require
                      the court to evaluate a parent's current willingness or ability to remedy the
                      conditions that initially caused placement or the availability or efficacy of
                      OHS services.

In re of K.Z.S., 946 A.2d at 758 (internal citations omitted).
            The Children have been living in a foster home for over two and a half years,
which meets the twelve-month temporal requirement of Section 251l(a)(8). Furthermore,
as set forth more fully above.this Court found that concerns still exist regarding Mother's
ability to provide the Children with necessary parental care and control. Additionally, this
Court found that involuntary termination of Mother's parental rights best serves the needs
and welfare of the Children given the loving and stable environment provided to the
Children by the A              I   j family. Therefore, this Court found that sufficient grounds
existed to terminate Mother's parental rights under Section 251 l(a)(S).
                          Best Interest of the Children under 23 Pa. C.S. §2511(b)
            Unlike the analysis a court conducts under§ 251l(a), the analysis under§ 251 l(b)
focuses on the interests of the children. This analysis includes "weighing the needs and
welfare of the child, as well as an examination of the emotional bond between parent and
child ... which 'encompasses intangibles such as love, comfort, security, and stability.?'
In re I.G., 939 A.2d at 956 (citing In re D.W., 856 A.2d 1231, 1234 (Pa Super. 2004);
quoting In re Adoption of R.J. S., 901 A.2d 502, 514 (Pa. Super. 2006)).
            In the present case, it is apparent to the Court that Mother loves the Children: but,
as noted above, analysis under Section 251 l(b) focuses on the Children, not the parents.
By virtue of its conversations with M.J., it is apparent to this Court that M.J. does care
about her Mother. M.J., however, expressed significant concerns regarding spending
even limited unsupervised time with Mother, and requested that all future visits would be
supervised.45 E.S. was placed into foster care before his second birthday.                   E.S. 's
placement into foster care at such a young age has rendered a very limited bond with
Mother. Mother had an opportunity to prove the strength of the bond between herself and
45
     N.T. at 13-14.

                                                     12
    ...,

    ..
    u.     the Children by participating in the bonding evaluation, but she refused to take part. The
           A         did, however, take part in the bonding evaluation which showed that a bond
           exists between the Children and the A        1 J :. As such, this Court found that while a
           volatile emotional bond exists between M.J. and Mother, and a very limited one may be
           present between E.S. and Mother, the bond is not so strong as to render termination of
           Mother's parental rights unwise.
                  Concerning the mental and physical needs of the Children, this Court found that
           the Children have a great need for stability and permanency in their lives. Both Children
           have now 'been living in the AJ I J rs home for niore than two and a half years. The
           evidence showed that the A    I f : have provided a safe, stable, and loving environment
           for the Children, and that a bond exists between the Children and the A I I family.
           Furthermore, the A          plan to adopt the Children if given the opportunity. This Court
           believes that adoption by the A••          would provide the stability that these children
           desperately need in their lives. In contrast, as noted above, Mother has continually faced
~          stability problems with both income and incarceration, and this Court does not believe
           those issues will be resolved any time soon. Thus, the A p       I   J   family can provide the
           Children with the stability and permanence that they need, whereas Mother cannot.
                  Therefore, this Court found that involuntary termination of Mother's parental
           rights is in the best interest of the Children under Section 2511(b).
                                                 CONCLUSION
                  In summary, this Court found clear and convincing evidence to support
           termination of Mother's parental rights under 23 Pa. C.S. § 251 l(a)(2),(5), and (8) based
           on Mother's continual failure to cooperate with CYS and her failure to make progress
           toward the goals established in her Permanency Plan. Furthermore, this Court found that
           termination of Mother's parental rights under§ 251 l(b) is in the best interest of the




                                                         13
~ .• t




 ,•
"'        children because Mother is unable to provide the stable environment that the Children
          need.


                                          BY THE COURT,



                                          Christylee L. Peck, J.


          Lindsay D. Baird, Esq.
          Attorney for CCC&YS

          Cindy Villanella, Esq.
          Guardian Ad Litem

          Jo§WfiHitchings, Esq.
         ~ttorney for Mother

          Sheri Coover, Esq.
          Attorney for Legal Father
                                                                   r

          Kathleen Shaulis, Esq.
          Attorney for Lonnie Short

          Michael Whare,.Esq.
          Attorney for Alleged Father

          Bret P. Shaffer, Esq.
          Attorney for Foster Parents

          CCC&YS

          CASA

          :re




                                                   14